PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/474,364
Filing Date: 2 Sep 2014
Appellant(s): Ottermann et al.



__________________
Edward L. McMahon
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/01/2020 along with the appeal brief supplement filed 11/9/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
First rejection

Claims 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29, line 17 and claim 12, line 16: there is confusing antecedent basis for “the width” because line 2 (of each of claims 19 and 12) indicates that the preform (rather than the glass strip) has the width.  It is not understood as to what is required by the limitation of the glass strip has the “ratio of the width” to the strip width, because the glass strip is not indicated as having “the width”.  It is unclear if the limitation thus requires that the portion of the glass preform which has the width is also a portion of the glass strip.  If the glass preform and the glass strip have overlapping sections then both the preform and the strip can 
Second rejection

Claims 12-13, 15, 17-20 and 22-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection does not appear to have been appealed or otherwise disputed.   
There is no support for claim 12, lines 16-17 and claim 29, lines 17-18. Page 11, lines 4-11 describes the W/w of at most 1.6: W being width of the preform and w the width of the strip. There is nothing indicating that the glass strip has the ratio. There is nothing which indicates that the glass strip comprises a part of the glass preform which has the width or other comprises the width or the ratio of the widths.
Third rejection

Claims 12-13, 15 and 17-20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2011/0014428. 

12. A method for producing a glass strip, comprising:

See figure 6 of Nakamura which shows producing a glass strip 12.


 providing a glass preform with a flat cross section, the flat cross section having a width and a maximum thickness,

The preform 11 is inherently provided.  Nakamura discloses using a preform with a flat cross section, for example see figure 28.  The maximum thickness is 5.05 mm: See [0132] of example 1 of Nakamura. The width is 50 mm.   

 the width being at least five times greater than the maximum thickness, 

The 50 mm is almost 10 times greater than 5.05. 

the flat cross section having a center region and edge regions, each edge region of the edge regions tapering from the center region to a side edge,

See figure 28 of Nakamura.


 the center region having the maximum thickness and the edge regions having a minimum thickness at the side edges, the minimum thickness being at most two- thirds of the maximum thickness,


B. Changes in Shape
In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice
which a person of ordinary skill in the art would have found obvious absent persuasive
evidence that the particular configuration of the claimed container was significant.).

Example 2 (see [0140]) which uses the same starting sheet tapers to 4.5 mm.  This would have a ratio of about 0.89 [= 4.5mm/5.05mm].   It would have been obvious to have the sheet taper to less than 4.5, if one needed to correct the curvature more.  
From MPEP 2144.04  

A. Changes in Size/Proportion
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber
package "of appreciable size and weight requiring handling by a lift truck" where held
unpatentable over prior art lumber packages which could be lifted by hand because
limitations relating to the size of the package were not sufficient to patentably distinguish
over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976)
("mere scaling up of a prior art process capable of being scaled up, if such were the case,
would not establish patentability in a claim to an old process so scaled." 531 F.2d  at
1053, 189 USPQ at 148.).

cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that,
where the only difference between the prior art and the claims was a recitation of relative
dimensions of the claimed device and a device having the claimed relative dimensions
would not perform differently than the prior art device, the claimed device was not
patentably distinct from the prior art device.

It is noted that Nakamura’s convex shape (e.g. figure 28) minimum thickness cannot be less than 0, nor can it be greater than the maximum thickness, thus the ratio must be between 0 and 1.  The requirement that the minimum thickness be less than 2/3 i.e. between 0 and 2/3.  Thus Nakamura inherently encompasses all of the claimed range and thus results in a prima-facie case of obviousness.

	The MPEP at 2144.05 (I) indicates: 

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior
art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191
USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Cir. 1990) 



	
 wherein the edge regions have an edge width that is at least as large as the maximum thickness;

The edge region has a width of 5.05 mm - where it meets the center region (e.g. where W4 meets W5 in figure 28 of Nakamura).  This is the at least as large as 5.05 mm (the maximum thickness)


 heating the glass preform so that a region of the glass preform softens and defines a deformation zone that has a length in a drawing direction that is shorter than the width;



 and applying a tensile force onto the glass preform in a direction perpendicular to the flat cross section so that the glass preform is drawn in length in the deformation zone  to produce the glass strip with a strip width and a strip thickness,

The applying is disclosed as per [0076] and figures 23 and 6 of Nakamura.  It is inherent that the strip has a width and thickness.

 the strip width being at least five times greater than the strip thickness,

This is not disclosed.   However at [0132] Nakamura discloses an aspect ratio of 9.9 for the preform.  One of ordinary skill would expect that that the strip would have a same or similar aspect ratio (i.e. strip width:strip thickness).  Applicant points out that such a result is what “normally” happens (page 2 specification, line 6).  It would have been obvious to make the preform and strip 

 

 the strip thickness being less than the maximum thickness,
See [0132] of Nakamura.  It is inherent that the stretching would result in a thickness less than the maximum thickness.   It would have been obvious to reduce to have the strip have any desired thickness.

 wherein the length of the deformation zone is defined by a part having a thickness between 0.95 times the maximum thickness and 1.05 times the strip thickness

Although not disclosed this would have been obvious.  That is with the draw ratio of 10 (Nakamura [0132]), the thickness would be expected to reduce by 90%.  The reduction would occur continuously and necessarily include a location where a thickness is 95% of the preform thickness, and a location that is 105% of the final 10% for the strip (i.e. 10.5% of the preform’s thickness).  There would be many thicknesses with a value between 0.95% of the maximum thickness and 1.05 times the strip thickness.  The only situation that would lack such a zone was if the strip thickness was about 90% of the maximum thickness.



Nakamura does not disclose a ratio of at most two.  It would have been obvious to have a ratio of 2 or less, depending upon the desired size of the glass sheet needed, and the starting size of the glass sheet.  For example if one desires a sheet that is 20% smaller than an available sheet, then it would have been obvious to draw the sheet so that the sheet is 20% smaller. For example so the width goes from 30 cm wide to 24 cm wide, thus making the ratio 1.25:1.

Claims 13 and 17-19: As indicated above it would have been obvious to perform routine experimentation to determine the shape needed (including the thickness).
Claim 15: One could designate the deformation zone to be as small as desired, for example 10 nanometers. 
	Claim 20: viscosity is disclosed as being a result-effective variable.  And it is a matter of common knowledge that if glass is too cool it becomes too stiff to pull/stretch in a reasonable amount of time.  It would have been obvious to perform routine experimentation to determine the optimal temperature (and thus viscosity) for drawing of the fiber.  
Claim 22:  Nakamura does not disclose a ratio of at most 1.6.  It would have been obvious to have a ratio of 1.6 or less, depending upon the desired size of the glass strip needed, and the starting size of the glass sheet.  For 
Claim 23: Nakamura does not disclose a ratio of at most 1.25.  It would have been obvious to have a ratio of 1.25 or less, depending upon the desired size of the glass sheet needed, and the starting size of the glass sheet.  For example if one desires a sheet that is 20% smaller than an available sheet, then it would have been obvious to draw the sheet so that the sheet is 20% smaller. For example so the width goes from 30 cm wide to 24 cm wide, thus making the ratio 1.25:1.
	Claims 24-26:  It would have been obvious to draw to reduce the thickness by a factor of 10, 30 or 50, depending upon the dimensions of the preform and the desired thickness and width of the strips. 
Claim 27:  Nakamura does not disclose the ratio that is 20 times greater as claimed.  It would have been obvious to draw a preform so that the claimed ratio is 20 times greater, depending upon the dimensions of the preform and the desired thickness and width of the strips.
	Claim 28: The claim does not set forth many boundaries to the 'power'.  It could be a power supplied to a heating device, the amount of power radiated from a heating device, the total amount of power absorbed by the preform that came from the heating device, all of the EM power that was absorbed by a 
	Claim 29 is substantially the same as claim 12, except that claim 29 includes: wherein the deformation zone has a ratio of the width to the strip width at most 1.6, and wherein the strip thickness is at most one-tenth of the maximum thickness.  
	The only way that the deformation zone can have these two widths is if the deformation zone is part of the preform and also part of the strip, since line 2 of claim 29 requires the preform have the width and that line 13 requires the strip have the strip width.  Thus any width of the deformation zone can be consider to be both “the width” and “the strip width” thus making the ratio 1:1 (i.e. the widths are equal to each other). 
	See also why the similar limitation in claim 16 would have been obvious (see above).
	Claims 30-34 have the same or substantially the same limitations of claims 13, 15, 17, 23 and 26 and would have been obvious for the same or substantially the same reasons those claims would have been obvious (see above).

Claims 12-13, 15 and 17-20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2011/0014428 in view of Applicant’s admission of what normally happens (specification page 2, line 6). 
This grounds is essentially the same as the grounds of rejection of Nakamura (alone) but specifically includes reference to Applicant’s admission in the statement of the grounds of rejection. [One of ordinary skill would expect that that the strip would have a same or similar aspect ratio (i.e. strip width:strip thickness).  Applicant points out that such a result is what “normally” happens (page 2 specification, line 6).]   The facts and findings and rationale of the above rejection (Nakamura alone)is hereby incorporated by reference into this grounds of rejection.  

Claims 12-13, 15 and 17-20 and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura 2011/0014428 in view of Ferngren  1739959.
Nakamura is applied as above.  Ferngren is cited as evidence that is well known to use maintain a width of glass sheet by using width maintainers (page 1, lines 1-6, 18-22 and page 2, lines 25-33.  It would have been obvious to use width maintainers with the Nakamura drawing process so as to maintain the width during the drawing process, depending upon the desired size of the glass strips.
.  


NEW GROUNDS OF REJECTION
None


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The grounds of rejection directed to “deformation zone” being indefinite are withdrawn.

(2) Response to Argument

There is no argument contesting the finding that there is confusing antecedent basis for the “width.”
There is no argument contesting the finding that the claims fail to comply with 35 USC 112 paragraph (a).


It is argued that the prior art fails to appreciate the invention provides much more than an expected result.  This is not persuasive because there is no apparent evidence of an unexpected result.  There is no apparent indication of what result is considered to be unexpected.   
It is argued that the present application has recognized the solutions associated with the prior art cannot be resolved through only the geometry in the manner taught by Nakamura.  Examiner sees no evidence supporting this argument.  The disclosure and Brief do not appear to identify any prior art problem solved.  Page 2, line 9 explains that re-drawing is difficult; examiner believes this difficulty is indicative of difficulty one of ordinary skill routinely encounters in any field.  There is nothing suggesting the claimed invention is easy or otherwise devoid of difficulties.
   Page 3, lines 23-25 of the specification explains elimination of disadvantages “can be achieved”.   Examiner fails to see evidence which shows the invention as broadly claimed is achieves the elimination of disadvantages.  For example there is nothing which seems to require the method to eliminate any ‘loss of useable glass’ (page 2, line 23).

It is argued that the AAPA fails to disclose controlling the geometry and the relationships.  This is not persuasive because the claims do not require a step of controlling anything.
It is argued that Ferngren cannot cure this defect. This is not persuasive because it does not appear to be relevant.  Ferngren was not relied upon to cure the defect and because the claims do not require the defect be cured (i.e. the claims do not require the ‘controlling’ that cures). 

As to the argument that Nakamura, Ferngren and the AAPA do not recognize that the solution to the problems can be resulted by controlling the preform and the geometry of the strip:  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741        

Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                          
                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.